Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restrictions
Applicant’s election of Species I: Figure 8 in the reply filed on 07/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit”, “a control unit”, “a notification unit”, in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a determination unit”, “a control unit”, “a notification unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a determination unit”, “a control unit”, “a notification unit” coupled with functional language “configured to determine”, “configured to cause”, “configured to notify”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a determination unit” and “a control unit” are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 2-3, 13-14 and their corresponding descriptions in the specification (Paragraphs 0036-0038; Figures 6-8 and 10-11 of the publication to the instant application). The “notification unit” appears to be implemented by “a display screen”, (Paragraph 0085 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.) Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larrew et al. (US Pub No.: 2021/0409792A1) and further in view of Galvin et al. (US Pub No.: 2020/0099896A1).

In regard to Claim 1, Larrew et al. disclose a control apparatus (Video management system, Figures 2, 6 and 11; Abstract; Paragraphs 0028-0029, 0073) comprising: 
a determination unit configured to, in a case where an operation for removing an image capturing apparatus being a control target from the control target is performed (removing a camera that has an overlapping spatial coverage with another camera), determine whether or not the image capturing apparatus is executing a specific function (capturing an image of a specific area) (The user interface 400 provided by the reverse proxy 400 may include a listing 404 or searchable index of the available video data from the cameras 110 of the VMS 100. This may include a listing of available live video data feeds for delivery in real-time to the client 130 or may allow for stored video data to be accessed. In the latter regard, a search function that allows for searching to be performed (e.g., using any video metadata including acquisition date/time, camera identify, facility location, and/or analytic metadata including objects identified from the video data or the like). The video data may be requested by the web server 142 from an appropriate camera node 120, formatted in an appropriate transport mechanism, and delivered by the web server 142 acting as the reverse proxy 200 to the client 130 for decoding and display of the video data in the video display 402, Paragraph 0073; Figures 6 and 11. If two cameras are provided that have overlapping spatial coverage (e.g., one camera monitors an area from a first direction and another camera monitors the same area but from a different direction), one of the cameras having overlapping spatial coverage may have a relatively low priority and is disconnected/dropped, Paragraph 0053); and 
a control unit configured to, in a case where the determination unit determines that the image capturing apparatus is executing the specific function (If the image capturing apparatus is performing capture of an overlapping area with another image capturing apparatus, Figure 11 and Paragraph 0053), cause the image capturing apparatus to stop the specific function (Cause the camera to be selectively dropped and thus not perform image capture, Paragraph 0053 and Figure 11).  

Larrew et al. do not explicitly teach that operation for removing an image capturing apparatus being a control target from the control target is a user operation. Galvin et al. teach of a user operation for removing an image capturing apparatus,   
(Galvin et al. teach of an apparatus and method for network video management and recording of video signals and video analytics generated by a network of IP-enabled cameras. A set of IP cameras are connected in a LAN to a network video recorder further connected by LAN or WAN to a set of client stations. The client station operates a hybrid program including a web-browser and a native application operating on a computer. The network video recorder operates a media recorder to store video streams from the IP cameras into a media database and further operates a relational database for storing camera configuration data, device drivers, event information and alarms. The network video recorder includes a zero configuration networking discovery service for automatically detecting and downloading default configurations to the cameras. Client stations can stream video directly from IP cameras, receive recorded video streams and query the relational database for cameras and events, Abstract and Figure 1 of Galvin et al.. Galvin et al. teach of a GUI displayed on the IP client station where a user disables a camera, Figures 1, 24; Paragraphs 0189-0192 of Galvin et al.. It would have been obvious and well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable the teachings of Larrew et al. to offer a user operation to remove an image capturing apparatus as taught by Galvin et al., because this allows the user to have more user-friendly control over the control apparatus). 

Regarding Claim 2, Larrew et al. and Galvin et al. disclose the control apparatus according to claim 1, wherein the determination unit, in a case where a user operation for removing, from the control target, an image capturing apparatus of interest among image capturing apparatuses connected to the control apparatus is performed (As mentioned above, Larrew et al. teach that if two cameras are provided that have overlapping spatial coverage (e.g., one camera monitors an area from a first direction and another camera monitors the same area but from a different direction), one of the cameras having overlapping spatial coverage may have a relatively low priority and is disconnected/dropped, Paragraph 0053 of Larrew et al.), determines whether or not the image capturing apparatus of interest is executing the specific function (It is determined that the image capturing apparatus of interest is executing the specific function of capturing an overlapping field of view of another camera, Paragraph 0053 of Larrew et al.).  

With regard to Claim 3, Larrew et al. and Galvin et al. disclose the control apparatus according to claim 1, wherein the determination unit, during inputting a control command (control command to assign and assess a priority value of a given camera) for causing the image capturing apparatus to execute the specific function (capturing a field of view), determines that the image capturing apparatus is executing the specific function (In the scenario depicted in FIG. 11, a camera 110d may be disconnected from any camera node 120 such that the camera 110d may not have its video data processed by the VMS 100. That is, cameras may be selectively “dropped” if the overall VMS 100 capacity is exceeded. The cameras may have a priority value assigned, which may in part be based on an allocation parameter as described above. For instance, if two cameras are provided that have overlapping spatial coverage (e.g., one camera monitors an area from a first direction and another camera monitors the same area but from a different direction), one of the cameras having overlapping spatial coverage may have a relatively low priority. In turn, upon disconnection of one of the cameras, continuity of monitoring of the area covered by the cameras may be maintained, while reducing the computational load of the system, Paragraph 0053 and Figure 11 of Larrew et al.). 

Regarding Claim 4, Larrew et al. and Galvin et al. disclose the control apparatus according to claim 1, wherein the determination unit acquires an operation state of the image capturing apparatus (Operation state as to whether a given camera is monitoring an area, Paragraph 0053 of Larrew et al.) and, in a case where the operation state indicates that the image capturing apparatus is executing the specific function, determines that the image capturing apparatus is executing the specific function (If two cameras are provided that have overlapping spatial coverage (e.g., one camera monitors an area from a first direction and another camera monitors the same area but from a different direction), one of the cameras having overlapping spatial coverage may have a relatively low priority. In turn, upon disconnection of one of the cameras, continuity of monitoring of the area covered by the cameras may be maintained, while reducing the computational load of the system, Paragraph 0053 and Figure 11 of Larrew et al.).

In regard to Claim 5, Larrew et al. and Galvin et al. disclose the control apparatus according to claim 1, wherein the determination unit acquires an operation state of the image capturing apparatus (The operation state of the image capturing apparatus is viewed as a state and direction in which a camera is monitoring an area, Paragraph 0053 of Larrew et al.) and, in a case where the operation state indicates that the image capturing apparatus is executing the specific function and the image capturing apparatus is not operating an automatic control function (an automatic control function is one of a preset camera priority such as a low priority) (A case where the camera is monitoring the area and a capacity has not been exceeded and where the camera does not have a relatively low priority (camera is not operating an automatic control function), Paragraph 0053 of Larrew et al.), determines that the image capturing apparatus is executing the specific function (The camera without a low priority continues to monitor an area being imaged by the camera, Paragraphs 0052-0053 of Larrew et al.).  

With regard to Claim 6, Larrew et al. and Galvin et al. disclose the control apparatus according to claim 5, wherein the automatic control function is at least one of a preset, a preset cycle, and a trace (The automatic control function is one of a preset priority, Paragraph 0053 of Larrew et al.).  

In regard to Claim 7, Larrew et al. and Galvin et al. disclose the control apparatus according to claim 1, wherein the specific function is a function in a start/stop control in which a control start command and a control stop command are used in a set (Galvin et al. teaches of the specific function to enable or disable a camera (start/stop command used in a set), Paragraph 0191 of Galvin et al.. It would have been obvious and well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable the teachings of Larrew et al. to have the specific function be a function in a start/stop control in which a control start command and a control stop command are used in a set as taught by Galvin et al., because it provides the benefit to  the user of the control apparatus with an easy way of starting and stopping recording of a camera in accordance with a user’s specific requirements). 

Regarding Claim 8, Larrew et al. and Galvin et al. disclose the control apparatus according to claim 1, further comprising: a notification unit configured to notify that the image capturing apparatus has been removed from the control target and/or notify that the specific function has been stopped (Galvin et al. teach of a GUI displayed on the IP client station where a user disables a camera by the selection of a Disable Camera control. In the disable camera dialog, a confirmation selector is presented to confirm (notify) the disabling of a camera to be offline, Figures 1, 24; Paragraphs 0189-0192, 0196 of Galvin et al.. It would have been obvious and well known to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable the control apparatus in the teachings of Larrew et al. to have a notification unit configured to notify that the image capturing apparatus has been removed from the control target as taught by Galvin et al., because it allows a user to have confirmation that an action of removing a control target has been successful). 

With regard to method Claim 9 and computer program storing Claim 10, these claims correspond to apparatus claim 1 and are also rejected as discussed in the above rejection to apparatus claim 1 (Also see Paragraphs 0089-0091 of Larrew et al.). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697